Citation Nr: 1746005	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  11-08 723A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for drug abuse, to include as secondary to service-connected posttraumatic stress disorder (PTSD) with major depressive disorder.  

2.  Entitlement to service connection for lichen planus, to include as due to herbicide agent exposure.

3.  Entitlement to an initial disability rating in excess of 50 percent from July 1, 2010 to July 6, 2012, in excess of 50 percent from November 1, 2012 to November 21, 2013, in excess of 50 percent from January 17, 2014 to January 21, 2014, in excess of 70 percent from January 21, 2014 to July 28, 2014, and in excess of 70 percent from November 1, 2014 to June 23, 2015, for service-connected posttraumatic stress disorder (PTSD) with major depressive disorder.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1970 to January 1972.  

This appeal comes to the Board of Veterans' Appeals (Board) from December 2009 and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The December 2009 rating decision, in pertinent part, denied service connection for drug abuse and lichen planus, and declined to reopen a claim for service connection for depression with mood swings.  

The January 2012 rating decision granted service connection for PTSD, rated 30 percent, effective July 1, 2010 (date of claim).  The Veteran disagreed with the initial rating assigned for his service-connected PTSD, but not the effective date.  See February 2012 rating decision.  In a June 2013 rating decision, the RO increased the disability rating assigned for the Veteran's service-connected PTSD to 100 percent effective July 6, 2012 (due to hospitalization over 21 days) and decreased the evaluation to 30 percent effective November 1, 2012.  An October 2014 rating decision increased the rating for the Veteran's PTSD to 100 percent from November 21, 2013, decreased the evaluation to 30 percent from January 17, 2014, increased the evaluation to 70 percent from January 21, 2014, and increased the evaluation to 100 percent from July 28, 2014.  A December 2014 rating decreased the evaluation of PTSD to 70 percent from November 1, 2014.  In a March 2015 rating decision, the RO increased the initial disability rating for the Veteran's PTSD to 50 percent from July 1, 2010 (date of claim).  Finally, a rating decision in June 2015 increased the evaluation for PTSD to 100 percent from June 23, 2015 (date of a VA examination).  The June 2015 rating decision also granted service connection for major depressive disorder and evaluated it as part of the existing service-connected PTSD.  Therefore, the appealed issue of entitlement to service connection for depression with mood swings is no longer before the Board.  Although the Veteran did not file a VA Form 9, substantive appeal, for the issue of entitlement to an increased rating for PTSD, the RO certified the issue to the Board.  The issue of service connection for PTSD was recharacterized to encompass the issue of service connection for depression with mood swings.  The Board notes that the stages of appeal where the evaluation for PTSD has not been increased to 100 percent are still on appeal because the Veteran has not received a full grant of benefits for those periods on appeal.  

In June 2017, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The issues of service connection for lichen planus and increased initial ratings for PTSD with major depressive disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran does not have a current drug abuse disorder secondary to his PTSD with major depressive disorder.  

CONCLUSION OF LAW

The criteria for entitlement to service connection for drug abuse, to include as secondary to service-connected PTSD with major depressive disorder, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, required notice was provided and the Veteran has not alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify has been satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA treatment records, and private treatment records were obtained, to the extent available.

The Board also notes that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  However, the Board finds that there is no possibility that SSA records would aid in substantiating the Veteran's claim because there is an overwhelming amount of evidence indicating that the Veteran does not currently have a drug abuse problem.  Furthermore, the Veteran has not indicated that he receives disability for a drug problem.  Therefore, it is not necessary for the Board to obtain these records with regard to this claim.  See 38 U.S.C.A. § 5103A(a)(2) (West 2014) ("The Secretary is not required to provide assistance to a claimant under this section if no reasonable possibility exists that such assistance would aid in substantiating the claim.").  

Although the Veteran was not afforded a VA examination for his drug abuse claim, the Board finds that one is not necessary.  As set forth in more detail below, the evidence does not establish that the Veteran has any current drug abuse problem or disorder.  Under these circumstances, an examination or opinion is not necessary with respect to this claim.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).  

Finally, neither the Veteran nor his representative has raised any other issues with the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to the duty to assist argument).  For these reasons, the Board concludes that VA has fulfilled its duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.  

II.  Factual Background, Legal Criteria, Analysis

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  Establishing service connection on a secondary basis requires: (1) competent evidence of a current disability (for which secondary service connection is sought); (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either caused or aggravated by the service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Generally, service connection may not be awarded for alcohol or drug abuse.  See 38 U.S.C.A. § 1110 (West 2014) ("no [VA] compensation shall be paid if the disability is the result of the veteran's own willful misconduct or abuse of alcohol or drugs"); see also 38 U.S.C.A. § 105(a) (2016). 

Service connection for alcohol and drug abuse may only be established on a secondary basis where it is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2016).  In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the Federal Circuit held that a veteran could receive compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a veteran's service- connected disability.  Specifically, "where there is clear medical evidence establishing that alcohol or drug abuse is caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  See Allen, 237 F. 3d at 1381.
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2016).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2016).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran seeks service connection for drug abuse, to include as secondary to his service-connected PTSD with major depressive disorder.  The Veteran's claim for drug abuse may only be considered on a secondary basis and not a direct basis for entitlement.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  

It is the Veteran's contention that his claimed drug abuse is directly related to his mental disabilities.  He states that although he never used drugs prior to service, he began abusing drugs when he was in Vietnam as a method of self-medication.  See April 2011 VA Form 9 and June 2017 Hearing Transcript.  The Veteran explained he feared for his life throughout his deployment to Vietnam and that he resorted to using heroin on a regular basis in order to alleviate his fear and anxiety.  The Veteran stated that upon departure from Vietnam, soldiers were tested for drug use.  The Veteran tested positive for drugs and was unable to leave until his urine tested negative for three consecutive days for drugs.  He was returned to the U.S. by a medical evacuation airplane.  See July 2009 VA 21-4138 Statement in Support of Claim.  The Veteran was discharged early from the military with an honorable discharge.

It is well-established that the existence of a current disability is the cornerstone of any claim for VA disability compensation.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  The United States Court of Appeals for Veterans Claims (Court) has held that this requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service treatment records show that the Veteran had an incident of drug use during his time in the military.  For example, clinical records show that the Veteran was admitted to a dispensary in September 1971 for three days for his drug use.  However, the Veteran's December 1969 Report of Medical Examination (pre-induction) and December 1971 Report of Medical Examination (separation) were silent for any drug use problems.  

More importantly, a review of the Veteran's postservice treatment records does not show that he currently has, or at any point during the appeal period has had, a drug abuse problem.  In June 2011, the Veteran had a follow-up appointment for his mental health at a VA outpatient clinic.  The Veteran reported that he used drugs while in Vietnam; however, but he had been clean and sober for many years afterwards.

On October 2009 VA examination, the Veteran reported that he stopped using all illicit drugs at the age of 28.  In November 2011, the Veteran was afforded a VA examination for his PTSD.  He reported that he tried heroin in Vietnam, but did not have a history of substance abuse pre-military or post-military.  Furthermore, on the Veteran's October 2014 and June 2015 VA examinations for his PTSD, no drug abuse problems were reported.  

The Veteran also submitted letters from VA doctors who verified the Veteran's diagnosis of PTSD and participation in rehabilitation programs for his PTSD.  These letters do not mention that the Veteran has had a problem with drugs.  Also, records do not show that the Veteran has sought treatment for a drug abuse problem.  

At the June 2017 hearing before the Board, the Veteran stated that he continued taking drugs after military service and noted that his use of drugs had even affected a business that he started.  However, he did not indicate that he currently used drugs or had at any time during the appeal period used drugs.  

The Veteran's use of drugs in service is corroborated by service treatment records showing that he had an incident of drug use while in service.  It is also conceded through the Veteran's hearing testimony that his drug use continued after his separation from service.  However, by his own accounts, the Veteran stopped using illicit drugs at the age of 28 (approximately in 1979), which is almost over three decades ago.  Therefore, it is not shown that the Veteran currently has a drug abuse problem and it appears that he is claiming service connection for a resolved disability and not a current disability.  

In conclusion, the Board finds that there is no valid claim of service connection for drug abuse, to include as secondary to his service-connected PTSD with major depressive disorder.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that service connection cannot be granted "[i]n the absence of proof of a present disability").  Therefore, the Veteran's claim must be denied.  





ORDER

Service connection for drug abuse, to include as secondary to the service-connected PTSD with major depressive disorder, is denied.  


REMAND

Lichen Planus

The Veteran seeks service connection for lichen planus.  The Veteran claims that he was exposed to unsanitary conditions (including exposed blood) in Vietnam, which played a role in his contraction of hepatitis C, and subsequently, the skin disease, lichen planus.  See July 2010 VA Form 21-4138 Statement in Support of Claim.  The Veteran has also asserted that his lichen planus is a direct result of hepatitis C and/or because he was exposed to Agent Orange while he was in Vietnam.  See October 2009 VA examination.  

To the extent the Veteran asserts that his lichen planus is related to hepatitis C, the Board notes that service connection for hepatitis C was previously denied.  Therefore, service connection for lichen planus as secondary to hepatitis C is not available as a theory of entitlement. 

Regarding whether the Veteran's lichen planus is directly related to his service, to include his exposure to herbicide agents therein, the Veteran testified at the June 2017 Board hearing that he first noticed his skin condition right before he got out of the military.  

In October 2009, the Veteran was afforded a VA examination; lichenoid dermatitis with hyperplasia was diagnosed.  The VA examiner opined that it was less likely than not that the Veteran's lichen planus was related to his active service, and explained that it was known that the etiology of lichen planus was unknown.  

The Board notes, however, that the October 2009 VA examiner did not consider whether the Veteran's lichen planus could be related to herbicide agents.  Similarly, the Veteran has since clarified that he first noticed skin problems in service and only sought treatment and was given a diagnosis of lichen planus years after separating from service.  Accordingly, an opinion must also be sought as to whether the Veteran's current skin disability had its onset in service.

PTSD

The Veteran seeks an initial increased rating for his service-connected PTSD with major depressive disorder.  Medical records show that the Veteran is receiving SSA disability benefits.  Specifically, in April 2011, a VA mental health note showed that the Veteran was going through the SSA disability claims process, and an October 2014 discharge summary showed that the Veteran received SSA disability benefits.  Therefore, a remand is warranted to obtain the Veteran's SSA records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and secure for the record copies of all medical records considered in their determination of the Veteran's claim for SSA disability benefits.  If such records are unavailable, the reason for their unavailability must be explained for the record.

2.  Secure for the record updated treatment records from the relevant VA Medical Centers ( i.e., from March 2015 to present).  

3.  If any of the above-requested records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e). 

4.  Once the above records development has been completed, arrange for the Veteran to be examined by an appropriate physician, other than the previous examiner, to determine the nature and likely etiology of the Veteran's skin disorder, to include lichen planus.  The record and copy of this remand must be made available and reviewed by the examiner in conjunction with the examination report.  All necessary tests should be completed.  

The VA examiner should opine as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's lichen planus had its onset in or was caused by or related to his in-service activities.  The VA examiner should specifically consider the Veteran's assertion that he first noticed skin problems while in service as well as the fact that he was exposed to Agent Orange and other unclean conditions in service. 

If the requested opinion cannot be provided without resort to speculation, the examiner should so state, and then clearly and in detail explain why an opinion cannot be provided without resort to speculation.  The examiner should note specifically whether there is additional evidence that could be obtained to enable the opinion to be provided, or whether the inability to provide the opinion is based on limits of medical knowledge.  If speculation is due to the limits of medical knowledge, the examiner must cite to specific sources that explain why this is so.  

5.  After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above, and re-adjudicate the claim.  If any of the issues remain denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


